UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May1, 2013 (April 30, 2013) SOLAR CAPITAL LTD. (Exact name of registrant as specified in its charter) Maryland 814-00754 26-1381340 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Park Avenue New York, NY 10022 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (212)993-1670 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders Solar Capital Ltd. (the “Company”) held its Annual Meeting of Stockholders on April30, 2013 and submitted two matters to the vote of the stockholders.A summary of the matters voted upon by shareholders is set forth below. 1. Stockholders elected one nominee for director to serve for a three-year term to expire at the 2016 Annual Meeting of Stockholders based on the following votes: Name Votes For VotesWithheld BrokerNon-Votes David Wachter — 2. Stockholders approved a proposal to authorize the Company to sell shares of its common stock at a price or prices below the Company’s then current net asset value per share in one or more offerings, in each case subject to the approval of its Board of Directors and compliance with the conditions set forth in the proxy statement pertaining thereto (including, without limitation, that the number of shares issued does not exceed 25% of the Company’s then outstanding common stock immediately prior to each such offering) based on the following votes: For Against Abstain Broker Non-Votes With Affiliates — % of Voted 80.50% 18.92% 0.57% — % of Outstanding 51.40% 12.08% 0.36% — Without Affiliates — % of Voted 92.00% 7.28% 0.72% — % of Outstanding 53.89% 4.27% 0.42% — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April30, 2013 SOLAR CAPITAL LTD. By: /s/ Richard L. Peteka Richard L. Peteka Chief Financial Officer
